Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00742-CR

                                Richard Paul SHATLAW,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 6876
                      Honorable Kirsten B. Cohoon, Judge Presiding

   BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED, and counsel’s motion to withdraw is GRANTED.

      SIGNED October 28, 2020.


                                             _________________________________
                                             Liza A. Rodriguez, Justice